EXHIBIT 10.2
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (“Agreement”), dated September 16, 2010, is
made by and between CURAXIS PHARMACEUTICAL CORPORATION, a NEVADA corporation
(“Company”), and SOUTHRIDGE PARTNERS II, LP, a Delaware limited partnership (the
“Investor”).


RECITALS


WHEREAS, upon the terms and subject to the conditions of the Equity Credit
Agreement (the “Purchase Agreement”), between the Investor and the Company, the
Company has agreed to issue and sell to the Investor shares (the “Put Shares”)
of its common stock, par value $0.0001 per share (the “Common Stock”) from time
to time for an aggregate investment price of up to TWENTY FIVE MILLION DOLLARS
($25,000,000) the “Registrable Securities” and


WHEREAS, to induce the Investor to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, “Securities Act”), and applicable
state securities laws with respect to the Registrable Securities;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.     Definitions.


(a)    As used in this Agreement, the following terms shall have the following
meaning:


(i) “Subscription Date” means the date of this Agreement.


(ii) “Investor” has the meaning set forth in the preamble to this Agreement.


(iii) “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a delayed or
continuous basis (“Rule 415”), and the declaration or ordering of effectiveness
of such Registration Statement by the United States Securities and Exchange
Commission (the “SEC”).


(iv) “Registrable Securities” will have the same meaning as set forth in the
Purchase Agreement.


(v) “Registration Statement” means the Company’s registration statement on Form
S-1, or any similar registration statement of the Company filed with SEC under
the Securities Act with respect to the Registrable Securities.


(vi) “EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval
System.


(b)    Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth in the Purchase Agreement.


2.     [RESERVED]


3.     Obligation of the Company.  In connection with the registration of the
Registrable Securities, the Company shall do each of the following:
 
 
1

--------------------------------------------------------------------------------

 


(a)    Prepare promptly, and file with the SEC within no later than forty five
(45)  days after the date hereof, a Registration Statement with respect to not
less than the maximum allowable to be registered by the SEC subject to Rule 415
of Registrable Securities, and thereafter use all diligent efforts to cause such
Registration Statement relating to the Registrable Securities to become
effective within five (5) business days after notice from the Securities and
Exchange Commission that such Registration Statement may be declared effective,
and keep the Registration Statement effective at all times until the earliest of
(i) the date that is six months after the completion of the last Closing Date
under the Purchase Agreement, (ii) the date when the Investor may sell all
Registrable Securities under Rule 144 without volume limitations, or (iii) the
date the Investor no longer owns any of the Registrable Securities
(collectively, the “Registration Period”), which Registration Statement
(including any amendments or supplements, thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;


(b)    Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective at all times during the Registration
Period, and, during the Registration Period, and to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities of the Company covered by the Registration Statement until the
expiration of the Registration Period.


(c)    With respect to the Registrable Securities, permit a single firm of
counsel designated by Investor to review the Registration Statement and all
amendments and supplements thereto a reasonable period of time (but not less
than three (3) business days) prior to their filing with the SEC, and not file
any document in a form to which such counsel reasonably objects.


(d)   With respect to the Registrable Securities, notify Investor and Investor’s
legal counsel identified to the Company (and, in the case of (i)(A) below, not
less than one (1) business day prior to such filing) and (if requested by any
such person) confirm such notice in writing no later than one (1) business day
following the day (i): (A) when a prospectus or any prospectus supplement or
post-effective amendment to the Registration Statement is proposed to be filed;
(B) whenever the SEC notifies the Company whether there will be a “review” of
such Registration Statement; (C) whenever the Company receives (or a
representative of the Company receives on its behalf) any oral or written
comments from the SEC respect of a Registration Statement (copies or, in the
case of oral comments, written or oral summaries of such comments shall be
promptly furnished by the Company to Investor’s Counsel); and (D) with respect
to the Registration Statement or any post-effective amendment, when the same has
become effective; (ii) of any request by the SEC or any other Federal or state
governmental authority for amendments or supplements to the Registration
Statement or the prospectus or for additional information; (iii) of the issuance
by the SEC of any stop order suspending the effectiveness of the Registration
Statement covering any or all of the Registrable Securities or the initiation of
any proceedings for that purpose; (iv) if at any time any of the representations
or warranties of the Company contained in any agreement (including any
securities purchase agreement) contemplated hereby ceases to be true and correct
in all material respects; (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose; and (vi) of
the occurrence of any event that to the knowledge of the Company makes any
statement made in the Registration Statement or the prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to the Registration Statement,
the prospectus or other documents so that, in the case of the Registration
Statement or the prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. In addition, the
Company shall furnish counsel to the Investor with copies of all intended
written responses to the comments contemplated in clause (C) of this Section not
later than one (1) business day in advance of the filing of such responses with
the SEC so that Investor shall have the opportunity to comment thereon.
 
 
2

--------------------------------------------------------------------------------

 


(e)    Unless available to the Investor without charge through EDGAR, the SEC’s
website or the Company’s website, furnish to Investor, (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company, one (1) copy of the Registration Statement, each preliminary
prospectus and the prospectus, and each amendment or supplement thereto, and
(ii) such number of copies of a prospectus, including a preliminary prospectus,
and all amendments and supplements thereto and such other documents, as the
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by the Investor;


(f)    Use all diligent efforts to (i) register and/or qualify the Registrable
Securities covered by the Registration Statement under such other securities or
blue sky laws of such jurisdictions as the Investor may reasonably request and
in which significant volumes of shares of Common Stock are traded, (ii) prepare
and file in those jurisdictions such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof at all times during the
Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualification in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such
jurisdictions: provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (A) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (B) subject itself to general taxation in any such
jurisdiction, (C) file a general consent to service of process in any such
jurisdiction, (D) provide any undertakings that cause more than nominal expense
or burden to the Company or (E) make any change in its charter or by-laws or any
then existing contracts, which in each case the Board of Directors of the
Company determines to be contrary to the best interests of the Company and its
stockholders;


(g)    As promptly as practicable after becoming aware of such event, notify the
Investor of the happening of any event of which the Company has knowledge, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (“Registration Default”), and uses all diligent efforts to promptly
prepare a supplement or amendment to the Registration Statement or other
appropriate filing with the SEC to correct such untrue statement or omission,
and take any other necessary steps to cure the Registration Default, and, unless
available to the Investor without charge through EDGAR, the SEC’s website or the
Company’s website, deliver a number of copies of such supplement or amendment to
the Investor as the Investor may reasonably request.  If the Company fails to
cure any Registration Default within ten (10) business days, the Company shall
pay to the Investor liquidated damages in an amount equal to 2% of the Purchase
Price of all Registrable Securities then held by the Investor and still subject
to Rule 144 volume limitations for each thirty (30) calendar day period or
portion thereof, beginning on the date of suspension.


(h)    As promptly as practicable after becoming aware of such event, notify the
Investor (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any notice of effectiveness or any
stop order or other suspension of the effectiveness of  the Registration
Statement at the earliest possible time;


(i)     Use its commercially reasonable efforts, if eligible, either to (i)
cause all the Registrable Securities covered by the Registration Statement to be
listed on a national securities exchange and on each additional national
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation of all the Registrable Securities covered by the Registration
Statement as a National Association of Securities Dealers Automated Quotations
System (“Nasdaq”) security within the meaning of Rule 11Aa2-1 of the SEC under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
quotation of the Registrable Securities on the Nasdaq Capital Market; or if,
despite the Company’s commercially reasonable efforts to satisfy the preceding
clause (i) or (ii), the Company is unsuccessful in doing so, to secure
authorization of the Financial Industry Regulatory Authority (“FINRA”) and
quotation for such Registrable Securities on the over-the-counter bulletin board
and, without limiting the generality of the foregoing, to arrange for at least
two market makers to register with FINRA as such with respect to such
Registrable Securities;
 
 
3

--------------------------------------------------------------------------------

 


(j)    Provide a transfer agent for the Registrable Securities not later than
the Subscription Date under the Purchase Agreement;


(k)    Cooperate with the Investor to facilitate the timely preparation and
delivery of certificates for the Registrable Securities to be offered pursuant
to the Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts as the case may be, as the
Investor may reasonably request and registration in such names as the Investor
may request; and, within five (5) business days after a Registration Statement
which includes Registrable Securities is ordered effective by the SEC, the
Company shall deliver, and shall cause legal counsel selected by the Company to
deliver, to the transfer agent for the Registrable Securities (with copies to
the Investor) an appropriate instruction and opinion of such counsel, if so
required by the Company’s transfer agent; and


(l)     Take all other reasonable actions necessary to expedite and facilitate
distribution to the Investor of the Registrable Securities pursuant to the
Registration Statement.
 
4.     Obligations of the Investor.  In connection with the registration of the
Registrable Securities, the Investor shall have the following obligations;


(a)    It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of the Investor that the Investor shall timely furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of the Registrable Securities held
by it, as shall be reasonably required to effect the registration of such
Registrable Securities and shall timely execute such documents in connection
with such registration as the Company may reasonably request.


(b)    The Investor by such Investor’s acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder; and


(c)   The Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or 3(h) above,
the Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Investor receives the copies of the supplemented or amended prospectus
contemplated by Section 3(g) or 3(h) and, if so directed by the Company, the
Investor shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Investor’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.


        5.     Expenses of Registration.    


(a)    All reasonable expenses incurred in connection with Registrations,
filings or qualifications pursuant to Section 3, including, without limitation,
all Registration, listing, and qualifications fees, printers and accounting
fees, the fees and disbursements of counsel for the Company shall be borne by
the Company.


(b)    Except as otherwise provided for in Schedule 5(b) attached hereto, the
Company nor any of its subsidiaries has, as of the date hereof, and the Company
shall not on or after the date of this Agreement, enter into any agreement with
respect to its securities that is inconsistent with the rights granted to
Investor in this Agreement or otherwise conflicts with the provisions
hereof.  Except as otherwise provided for in Schedule 5(b), the Company has not
previously entered into any agreement granting any registration rights with
respect to any of its securities to any person.
 
 
4

--------------------------------------------------------------------------------

 


                6.     Indemnification.  After Registrable Securities are
included in a Registration Statement under this Agreement:


(a)    To the extent permitted by law, the Company will indemnify and hold
harmless, the Investor, the directors, if any, of such Investor, the officers,
if any, of such Investor, each person, if any, who controls the Investor within
the meaning of the Securities Act or the Exchange Act (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities or expenses (joint or
several) incurred (collectively, “Claims”) to which any of them may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
any post-effective amendment thereof or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, (ii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus or
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law (the matters in the foregoing clauses (i)
through (iii) being collectively referred to as  “Violations”).  Subject to
Section 6(b) hereof, the Company shall reimburse the Investor, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.   Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a) shall not
(i) apply to any Claims arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of any Indemnified Person expressly for use in
connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(b) hereof; (ii) with respect to
any preliminary prospectus, inure to the benefit of any such person from whom
the person asserting any such Claim purchased the Registrable Securities that
are the subject thereof (or to the benefit of any person controlling such
person) if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected in the prospectus, as then amended or
supplemented, if such prospectus was timely made available by the Company
pursuant to Section 3(b) hereof; (iii) be available to the extent such Claim is
based on a failure of the Investor to deliver or cause to be delivered the
prospectus made available by the Company; or (iv) apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the  Company, which consent shall not be unreasonably withheld.  The
Investor will indemnify the Company, its officers, directors and agents
(including legal counsel) against any claims arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company, by or on behalf of the Investor, expressly
for use in connection with the preparation of the Registration Statement,
subject to such limitations and conditions set forth in the previous
sentence.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnified Person or Indemnified
Party.


(b)    Promptly after receipt by an Indemnified Person under this Section 6 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person, as the case may be; provided,
however, that an Indemnified Person shall have the right to retain its own
counsel with the reasonable fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding.  In such event, the Company shall pay for only
one separate legal counsel for the Investor selected by the Investor.  The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnified Person under this Section 6, except to
the extent that the indemnifying party is prejudiced in its ability to defend
such action.  The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.
 
 
5

--------------------------------------------------------------------------------

 


7.     Contribution.  To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by
law; provided, however, that (a) no contribution shall be made under
circumstances where the maker would not have been liable for indemnification
under the fault standards set forth in Section 6; (b) no seller of Registrable
Securities guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any seller
of Registrable Securities who was not guilty of such fraudulent
misrepresentation; and (c) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.


8.     Reports under Exchange Act.  With a view to making available to the
Investor the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Investor to sell securities of the Company to the public without registration
(“Rule 144”), the Company agrees to use its reasonable best efforts to:


(a)    make and keep public information available, as those terms are understood
and defined in Rule 144;


(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act;


(c)    furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) unless available to the Investor without charge
through EDGAR, the SEC’s website or the Company’s website, a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investors to sell such securities pursuant to
Rule 144 without registration; and


(d)    at the request of any Investor of Registrable Securities, give its
Transfer Agent instructions (supported by an opinion of Company counsel, if
required or requested by the Transfer Agent) to the effect that, upon the
Transfer Agent’s receipt from such Investor of:


 (i) a certificate (a “Rule 144 Certificate”) certifying (A) that such Investor
has held the shares of Registrable Securities which the Investor proposes to
sell (the “Securities Being Sold”) for a period of not less than (1) year and
(B) as to such other matters as may be appropriate in accordance with Rule 144
under the Securities Act, and


(ii) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the initial Investor’s Counsel shall be deemed acceptable if such
opinion is not given by Company Counsel) that, based on the Rule 144
Certificate, Securities Being Sold  may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective Registration Statement, the
Transfer Agent is to effect the transfer of the Securities Being Sold and issue
to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the
Investor, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Investor).   If the Transfer Agent requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.
 
 
6

--------------------------------------------------------------------------------

 


9.     Miscellaneous.


(a)    Registered Owners.  A person or entity is deemed to be a holder of
Registrable Securities whenever such person or entity owns of record such
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.


(b)    Rights Cumulative; Waivers.  The rights of each of the parties under this
Agreement are cumulative.  The rights of each of the parties hereunder shall not
be capable of being waived or varied other than by an express waiver or
variation in writing.  Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right.  Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right.  No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute a suspension or
any variation of any such right.


(c)    Assignment.  Neither this Agreement nor any rights of Investor or the
Company hereunder may be assigned by either party to any other person.


(d)    Entire Agreement.  This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof.  There are no promises,
agreements, conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Agreement or the matters described in this Agreement, except as set
forth in this Agreement and in the other documentation relating to the
transactions contemplated by this Agreement.  Any such negotiations, promises,
or understandings shall not be used to interpret or constitute this Agreement.


(e)    Amendment.  Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and Investor.  Any amendment or waiver affected in accordance with this
Section 9 shall be binding upon the Company.


(f)    Severability.  Each part of this Agreement is intended to be
severable.  In the event that any provision of this Agreement is found by any
court or other authority of competent jurisdiction to be illegal or
unenforceable, such provision shall be severed or modified to the extent
necessary to render it enforceable and as so severed or modified, this Agreement
shall continue in full force and effect.


(g)    Notices.  Notices required or permitted to be given hereunder shall be in
writing and shall be deemed to be sufficiently given when personally delivered
(by hand, by courier, by telephone line facsimile transmission, receipt
confirmed, or other means) or sent by certified mail, return receipt requested,
properly addressed and with proper postage pre-paid (i) if to the Company, at
its executive office and (ii) if to the Investor, at the address set forth under
its name in the Purchase Agreement, with a copy to its designated attorney, or
at such other address as each such party furnishes by notice given in accordance
with this Section 9(a), and shall be effective, when personally delivered, upon
receipt and, when so sent by certified mail, five (5) business days after
deposit with the United States Postal Service.


(h)    Governing Law; Jury Trial Waiver.   This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
regard to the principles of conflicts of law. Each of the Company and Investor
hereby submit to the exclusive jurisdiction of the United States Federal and
state courts located in New York County, New York with respect to any dispute
arising under this Agreement, the agreements entered into in connection herewith
or the transactions contemplated hereby or thereby.  The Company and the
Investor hereby waive a trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other in respect of any
matter arising out of or in connection with this Agreement.
 
 
7

--------------------------------------------------------------------------------

 


(i)    Consents.  The person signing this Agreement on behalf of each party
hereby represents and warrants that he has the necessary power, consent and
authority to execute and deliver this Agreement on behalf of that party.


(j)     Further Assurances.  In addition to the instruments and documents to be
made, executed and delivered pursuant to this Agreement, the parties hereto
agree to make, execute and deliver or cause to be made, executed and delivered,
to the requesting party such other instruments and to take such other actions as
the requesting party may reasonably require to carry out the terms of this
Agreement and the transactions contemplated hereby.


(k)   Section Headings.  The Section headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


(l)     Construction.  Unless the context otherwise requires, when used herein,
the singular shall be deemed to include the plural, the plural shall be deemed
to include each of the singular, and pronouns of one or no gender shall be
deemed to include the equivalent pronoun of the other or no gender.


(m)   Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement.  This Agreement, once executed by a
party, may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.  A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto.
 
[-SIGNATURES ON FOLLOWING PAGE-]
 
 
8

--------------------------------------------------------------------------------

 

SIGNATURE


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 

 
COMPANY:
          CURAXIS PHARMACEUTICAL CORPORATION          
 
By:
/s/ Patrick S. Smith       Name: Patrick S. Smith       Title: Chief Executive
Officer          

 

 
INVESTOR:
          SOUTHRIDGE PARTNERS II, LP, by
Southridge Advisors LLC
         
 
By:
/s/ Stephen Hicks      
Name: Stephen Hicks
      Title: Manager          

 
 
9

--------------------------------------------------------------------------------

 

SCHEDULE 5 (B)
 
 
 
 
 
10
 
 
 